Citation Nr: 1718534	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for thoracic disorder.

2. Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

Appellant served on active duty for training (ACDUTRA) from November 2001 to April 2002. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In February 2016 the Board remanded the case for additional development.  The case is again before the Board for appellate review.  

In September 2015, Appellant testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1. The Appellant's thoracic disorder was not manifest during service, and is unrelated to service.

2. The Appellant's left shoulder disorder was not manifest during service, and is unrelated to service.  


CONCLUSION OF LAW

1. The appellant's thoracic disability was not incurred in or aggravated by service or ACDUTRA/INACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2016).

2. The appellant's right shoulder disability was not incurred in or aggravated by service or ACDUTRA/INACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Appellant in the development of her claims.  The VA satisfied its duty to notify by way of a letter to the Appellant dated in February 2010.  The VA notified the Appellant of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Appellant's medical records, to include service treatment records (STRs), and VA and private treatment records have been obtained.  Moreover, the Appellant underwent VA examinations during the appeal period.    

During the September 2015 Board hearing, the undersigned VLJ clarified the issues, identified potential evidentiary defects and asked questions designed to elicit any potentially relevant evidence in the Appellant's possession.  Furthermore, the VLJ described for the Appellant the type of evidence necessary to substantiate her claims, and agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  The VLJ also remanded this matter for additional development in order to assist the Appellant in corroborating her claims.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  

Pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) obtained additional VA examinations and opinions as to the etiology of the Appellant's thoracic disorder and left shoulder disorder.  The Appellant's claim was readjudicated most recently via an August 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Additionally, neither the Appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection Legal Criteria

Under the relevant laws and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).  "Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). 

To establish a right to compensation for a present disability, the Appellant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Appellant is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as experiencing a physical symptom like pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg). Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Thoracic Disability

The Appellant's primary contention has been that her current thoracic disability is the result of an injury which began during basic training in November 2001.  

The Board has considered the Appellant's statements that her current thoracic disability is the result of an injury which began in service.  Although the Appellant is competent to testify to symptoms such as pain, weakness, or lack of endurance, the nexus between her current back disorder and pain experienced in service cannot be established by lay self-observation because such specific diagnosis is established by clinical findings and imaging studies evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau, 492 F.3d at 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Therefore, the Appellant's statement that her in-service back pain is related to her current back disorder has limited probative value.

The complaints of back pain appear in service treatment records in November 2001.  The record suggests that she received treatment for her back pain until March 2002, when she reported feeling much better, and was running without pain.  The physician determined her thoracic dysfunction was resolved. 

The Appellant was involved in three motor vehicle accidents occurring in May 2002, October 2003, and 2013.  Following the accident in 2003, the Appellant began chiropractic treatment.  Left shoulder pain, middle back pain and neck pain were reported in the Appellant's October 2003 private chiropractor records, noting that the recent motor vehicle accidents were the cause of these injuries, with the onset being October 2003.

In October 2015, the Appellant submitted a private opinion which stated that her current complaints of back pain are in the same area as the injury she sustained in basic training.  The physician went on to conclude that he could not, "say with certainty that it is not due to the injury as much as [he] can tell that it is."  There was no rationale or explanation provided with this opinion.  Because the opinion is not entirely clear, and because there is no rationale provided, the Board concludes that this medical opinion is of limited probative value.

In June 2016, the Appellant received a VA medical examination for her thoracic disability.  The examiner reviewed the appellant's records in the paperless claims processing system and performed an in-person examination.  The examiner determined that the back pain experienced by the Appellant is due to the three motor vehicle accidents.  The medical opinion concluded that it is not at least as likely as not that any current back injury arose during service, "as there is clear and unmistakable evidence that minor atraumatic thoracic dysfunction had resolved by March 2002, and any medical issues the [Appellant] had or has are as a result of repeated subsequent injuries."  The examiner was asked to provide an opinion regarding whether it was possible to distinguish the cause of the Appellant's current manifestations between the ACDUTRA injury and the post-ACDUTRA motor vehicle accident and concluded that, "based on the time-line, clearly documented evidence, repeated by a variety of unbiased medical professions, it is the opinion of [the] examiner and [the] examiner can state unequivocally, that all of the current manifestations are as a result of post-ACDUTRA motor vehicle accidents (and work-related injuries), and no ACDUTRA injury, which had resolved with no residuals."  

Since the VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound rationale, it provides compelling evidence against the Appellant's claim.  

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Appellant's back disability is related to her service.  The Board finds the June 2016 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Appellant's back disability.  The VA examiner reviewed the electronic claims file, interviewed the Appellant, examined her, and provided a thorough rationale for the conclusion.  


The appellant is competent to report that pain started in service and continued.  However, the more credible evidence establishes that the in-service symptoms resolved.  In addition, when she sought post service treatment, such treatment related to post service events rather than in-service events.  Such records are highly probative and more credible and more probative than statements advanced in support of a claim for benefits.

The Board concludes that the Appellant's thoracic disability is not related to her service, and that service connection is therefore not warranted; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.

B. Left Shoulder Disability

The Appellant is seeking service-connection for her current left shoulder disability. 

The Appellant's ACDUTRA service treatment records are silent for any left shoulder complaints.  In a November 2003 fitness report, it was indicated that there had been a left shoulder injury in an accident the prior month. 

In additional to the three motor vehicle accidents, the Appellant also experienced a worker's compensation injury in 2013 which caused an injury to her left shoulder.

The Appellant also received a June 2016 VA medical examination for her left shoulder, where the examiner concluded that it is not at least as likely as not that any left shoulder disability arose during service or is otherwise related to service.  The VA examiner stated that there is clear and unmistakable evidence that the left shoulder injury began after the motor vehicle accident in 2002, and was made worse by the 2013 work related injury.  The examiner did not find any evidence of ACDUTRA left shoulder injury.

The Appellant has not submitted any probative evidence which demonstrated that an injury or event occurred while she was performing ACDUTRA that led to her current left shoulder disability.  Her statements are clearly inconsistent with her report in November 2003. 

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Appellant's left shoulder disability is related to her service.  The Board finds the June 2016 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Appellant's shoulder disability.  As discussed above, the VA examiner reviewed the electronic claims file, interviewed the Appellant, examined her, and provided a thorough rationale for the conclusion.  The Board notes there is no medical opinion of record that contradicts the opinion of the June 2016 VA examiner.

In summary, the Board concludes that the Appellant's left shoulder disability is not shown to be related to her service, and that service connection is therefore not warranted; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.


ORDER

Entitlement to service connection for thoracic disability is denied.  

Entitlement to service connection for left shoulder disability is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


